Exhibit 10.6

 

Notice of Award of Restricted Stock under the 2005 Stock Incentive Plan and
Award Agreement

AXS-One Inc.

 

ID: 132966911

 

301 Route 17 North

 

Rutherford, NJ 07070

 

[Name]

[Address]

 

ID:

 

You are hereby granted the following award of Restricted Stock.

 

Grant Number

Date of Grant

Purchase Price per Share:  $0.01

Total Number of Shares Granted

 

Vesting Schedule:

 

Vesting Date

 

Percentage Vested

 

1 year after grant date

 

25

%

2 years after grant date

 

50

%

3 years after grant date

 

75

%

4 years after grant date

 

100

%

 

Notwithstanding the foregoing, the Restricted Stock shall become vested and
cease to be Restricted Stock upon the attainment of the following performance
goals (each goal below to be applied independently):

33% of the above number of shares of Restricted Stock shall become vested as of
December 31, [year of grant] if AXS-One’s revenue in [such year] is at least
$         and its net profit margin is at least      %

33% of the above number of shares of Restricted Stock shall become vested as of
December 31, [year of grant + 1] if AXS-One’s revenue in [such year] is at least
$         and its net profit margin is at least      %

33% of the above number of shares of Restricted Stock shall become vested as of
December 31, [year of grant + 2] if AXS-One’s revenue in [such year] is at least
$         and its net profit margin is at least      %

 

By your signature and AXS-One’s signature below, you and AXS-One agree that this
Restricted Stock Award is granted under and governed by the terms and conditions
of AXS-One’s 2005 Stock Incentive Plan and the Restricted Stock Agreement
enclosed herewith.

 

 

 

 

For AXS-One Inc.

 

 

Date

 

 

 

 

 

 

 

 

 

Participant

 

 

Date

 

--------------------------------------------------------------------------------


 

AXS-ONE INC.

 

RESTRICTED STOCK AGREEMENT UNDER THE
AXS-ONE INC.
2005 STOCK INCENTIVE PLAN

 


1.                                      SALE OF SHARES.  AXS-ONE INC. (THE
“COMPANY”) HEREBY AWARDS TO THE INDIVIDUAL NAMED ON THE COVER PAGE HERETO (THE
“PARTICIPANT”) THE NUMBER OF SHARES (“SHARES”) OF COMMON STOCK OF THE COMPANY,
PAR VALUE $0.01 PER SHARE (“COMMON STOCK”), SET FORTH ON THE COVER PAGE,
PURSUANT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE COMPANY’S 2005
STOCK INCENTIVE PLAN (THE “PLAN”).  THE DATE OF GRANT OF THE SHARES SHALL BE AS
SET FORTH ON THE COVER PAGE (THE “GRANT DATE”).  TO THE EXTENT REQUIRED BY LAW,
THE PARTICIPANT SHALL PAY THE COMPANY THE PAR VALUE ($0.01) (THE “PURCHASE
PRICE”) FOR EACH SHARE AWARDED TO THE PARTICIPANT SIMULTANEOUSLY WITH THE
EXECUTION OF THIS AGREEMENT IN CASH OR CASH EQUIVALENTS PAYABLE TO THE ORDER OF
THE COMPANY.  PURSUANT TO THE PLAN AND SECTION 2 OF THIS AGREEMENT, THE SHARES
ARE SUBJECT TO CERTAIN RESTRICTIONS, WHICH RESTRICTIONS SHALL EXPIRE IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND SECTION 2 HEREOF.  WHILE SUCH
RESTRICTIONS ARE IN EFFECT, THE SHARES SUBJECT TO SUCH RESTRICTIONS SHALL BE
REFERRED TO HEREIN AS “RESTRICTED STOCK.”


 


2.                                      VESTING.  THE RESTRICTED STOCK SHALL
BECOME VESTED AND CEASE TO BE RESTRICTED STOCK (BUT SHALL REMAIN SUBJECT TO THE
OTHER TERMS OF THIS AGREEMENT AND THE PLAN) AS SET FORTH ON THE COVER PAGE IF
THE PARTICIPANT HAS BEEN CONTINUOUSLY EMPLOYED BY THE COMPANY UNTIL SUCH DATE 
THERE SHALL BE NO PROPORTIONATE OR PARTIAL VESTING IN THE PERIODS PRIOR TO THE
APPLICABLE VESTING DATES AND ALL VESTING SHALL OCCUR ONLY ON THE APPROPRIATE
VESTING DATE.


 


3.                                      RESTRICTIONS ON TRANSFER.  THE
PARTICIPANT SHALL NOT SELL, NEGOTIATE, TRANSFER, PLEDGE, HYPOTHECATE, ASSIGN,
ENCUMBER OR OTHERWISE DISPOSE OF THE SHARES OR GRANT ANY PROXY WITH RESPECT
THERETO, EXCEPT AS SPECIFICALLY PERMITTED BY THE PLAN AND THIS AGREEMENT.  ANY
ATTEMPTED TRANSFER IN VIOLATION OF THIS AGREEMENT AND THE PLAN SHALL BE VOID AND
OF NO EFFECT AND THE COMPANY SHALL HAVE THE RIGHT TO DISREGARD THE SAME ON ITS
BOOKS AND RECORDS AND TO ISSUE “STOP TRANSFER” INSTRUCTIONS TO ITS TRANSFER
AGENT.  NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN OR IN THE PLAN SHALL
PROHIBIT THE PARTICIPANT FROM PLEDGING THE SHARES THE PARTICIPANT IS GRANTED
HEREUNDER TO THE COMPANY PURSUANT TO A STOCK PLEDGE AGREEMENT ENTERED INTO
BETWEEN THE PARTIES HERETO.


 


4.                                      FORFEITURE.  UPON A TERMINATION OF
EMPLOYMENT FOR ANY REASON, ALL SHARES OF RESTRICTED STOCK SUBJECT TO RESTRICTION
SHALL BE FORFEITED.


 


5.                                      RIGHTS AS A HOLDER OF RESTRICTED STOCK. 
FROM AND AFTER THE ISSUE DATE, THE PARTICIPANT SHALL HAVE, WITH RESPECT TO THE
SHARES OF RESTRICTED STOCK, ALL OF THE RIGHTS OF A HOLDER OF SHARES OF COMMON
STOCK, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO VOTE THE SHARES, TO RECEIVE
AND RETAIN ALL REGULAR CASH DIVIDENDS PAYABLE TO HOLDERS OF SHARES OF RECORD ON
AND AFTER THE ISSUE DATE (ALTHOUGH SUCH DIVIDENDS WILL BE TREATED, TO THE EXTENT
REQUIRED BY APPLICABLE LAW, AS ADDITIONAL COMPENSATION FOR TAX PURPOSES), AND TO
EXERCISE ALL OTHER RIGHTS, POWERS AND PRIVILEGES OF A HOLDER OF SHARES WITH
RESPECT TO THE RESTRICTED STOCK, WITH THE EXCEPTIONS THAT (I) THE PARTICIPANT
SHALL NOT BE ENTITLED TO DELIVERY OF THE STOCK CERTIFICATE OR CERTIFICATES
REPRESENTING THE RESTRICTED STOCK UNTIL SUCH SHARES ARE NO LONGER RESTRICTED
STOCK; (II) THE COMPANY (OR ITS DESIGNATED AGENT) WILL RETAIN CUSTODY OF THE
STOCK CERTIFICATE OR CERTIFICATES REPRESENTING THE RESTRICTED STOCK AND ANY
OTHER PROPERTY (“RS PROPERTY”) ISSUED IN RESPECT OF THE

 

2

--------------------------------------------------------------------------------


 


RESTRICTED STOCK, INCLUDING STOCK DIVIDENDS AT ALL TIMES SUCH SHARES ARE
RESTRICTED STOCK; (III) NO RS PROPERTY WILL BEAR INTEREST OR BE SEGREGATED IN
SEPARATE ACCOUNTS; AND (IV) THE PARTICIPANT SHALL NOT, DIRECTLY OR INDIRECTLY,
TRANSFER THE RESTRICTED STOCK IN ANY MANNER WHATSOEVER.


 


6.                                      TAXES; SECTION 83(B) ELECTION.  THE
PARTICIPANT ACKNOWLEDGES, SUBJECT TO THE LAST SENTENCE OF THIS PARAGRAPH, THAT
(I) NO LATER THAN THE DATE ON WHICH ANY RESTRICTED STOCK SHALL HAVE BECOME
VESTED, THE PARTICIPANT SHALL PAY TO THE COMPANY, OR MAKE ARRANGEMENTS
SATISFACTORY TO THE COMPANY REGARDING PAYMENT OF, ANY FEDERAL, STATE OR LOCAL
TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO ANY RESTRICTED
STOCK WHICH SHALL HAVE BECOME SO VESTED; (II) THE COMPANY SHALL, TO THE EXTENT
PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY KIND
OTHERWISE DUE TO THE PARTICIPANT ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND
REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO ANY RESTRICTED STOCK WHICH SHALL
HAVE BECOME SO VESTED, INCLUDING THAT THE COMPANY MAY, BUT SHALL NOT BE REQUIRED
TO, SELL A NUMBER OF SHARES SUFFICIENT TO COVER APPLICABLE WITHHOLDING TAXES;
AND (III) IN THE EVENT THAT THE PARTICIPANT DOES NOT SATISFY (I) ABOVE ON A
TIMELY BASIS, THE COMPANY MAY, BUT SHALL NOT BE REQUIRED TO, PAY SUCH REQUIRED
WITHHOLDING AND TREAT SUCH AMOUNT AS A DEMAND LOAN TO YOU AT THE MAXIMUM RATE
PERMITTED BY LAW, WITH SUCH LOAN, AT THE COMPANY’S SOLE DISCRETION AND PROVIDED
THE COMPANY SO NOTIFIES THE PARTICIPANT WITHIN THIRTY (30) DAYS OF THE MAKING OF
THE LOAN, SECURED BY THE SHARES AND ANY FAILURE BY YOU TO PAY THE LOAN UPON
DEMAND SHALL ENTITLE THE COMPANY TO ALL OF THE RIGHTS AT LAW OF A CREDITOR
SECURED BY THE SHARES.  THE COMPANY MAY HOLD AS SECURITY ANY CERTIFICATES
REPRESENTING ANY SHARES AND, UPON DEMAND OF THE COMPANY, THE PARTICIPANT SHALL
DELIVER TO THE COMPANY ANY CERTIFICATES IN HIS OR HER POSSESSION REPRESENTING
SHARES TOGETHER WITH A STOCK POWER DULY ENDORSED IN BLANK.  THE PARTICIPANT ALSO
ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY, AND NOT THE COMPANY’S,
TO FILE TIMELY AND PROPERLY ANY ELECTION UNDER SECTION 83(B) OF THE CODE, AND
ANY CORRESPONDING PROVISIONS OF STATE TAX LAWS, IF THE PARTICIPANT WISHES TO
UTILIZE SUCH ELECTION.  IF THE PARTICIPANT MAKES A SECTION 83(B) ELECTION, THE
PARTICIPANT SHALL PROVIDE THE COMPANY WITH A COPY OF THE FORM SUBMITTED TO THE
INTERNAL REVENUE SERVICE.

 


7.                                      LEGEND.  IN THE EVENT THAT A CERTIFICATE
EVIDENCING RESTRICTED STOCK IS ISSUED, THE CERTIFICATE REPRESENTING THE SHARES
SHALL HAVE ENDORSED THEREON THE FOLLOWING LEGENDS:


 


(A)                                  “THE ANTICIPATION, ALIENATION, ATTACHMENT,
SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) OF THE AXS-ONE INC. (THE “COMPANY”) 2005 STOCK INCENTIVE PLAN (THE
“PLAN”) AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE
COMPANY.  COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE
OF THE COMPANY.”


 


(B)                                 ANY LEGEND REQUIRED TO BE PLACED THEREON BY
APPLICABLE BLUE SKY LAWS OF ANY STATE. NOTWITHSTANDING THE FOREGOING, IN NO
EVENT SHALL THE COMPANY BE OBLIGATED TO ISSUE A CERTIFICATE REPRESENTING THE
RESTRICTED STOCK PRIOR TO VESTING AS SET FORTH IN SECTION 2 HEREOF.


 


8.                                      SECURITIES REPRESENTATIONS.  THE SHARES
ARE BEING ISSUED TO THE PARTICIPANT AND THIS AGREEMENT IS BEING MADE BY THE
COMPANY IN RELIANCE UPON THE FOLLOWING EXPRESS REPRESENTATIONS AND WARRANTIES OF
THE PARTICIPANT.  THE PARTICIPANT ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT:

 

3

--------------------------------------------------------------------------------


 


(A)                                  THE PARTICIPANT HAS BEEN ADVISED THAT THE
PARTICIPANT MAY BE AN “AFFILIATE” WITHIN THE MEANING OF RULE 144 UNDER THE
SECURITIES ACT AND IN THIS CONNECTION THE COMPANY IS RELYING IN PART ON THE
PARTICIPANT’S REPRESENTATIONS SET FORTH IN THIS SECTION;


 


(B)                                 THE SHARES MUST BE HELD INDEFINITELY BY THE
PARTICIPANT UNLESS (I) AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT IS AVAILABLE FOR THE RESALE OF SUCH SHARES OR (II) THE COMPANY
FILES AN ADDITIONAL REGISTRATION STATEMENT (OR A “RE-OFFER PROSPECTUS”) WITH
REGARD TO THE RESALE OF SUCH SHARES AND THE COMPANY IS UNDER NO OBLIGATION TO
CONTINUE IN EFFECT A FORM S-8 REGISTRATION STATEMENT OR TO OTHERWISE REGISTER
THE RESALE OF THE SHARES (OR TO FILE A “RE-OFFER PROSPECTUS”);


 


(C)                                  THE EXEMPTION FROM REGISTRATION UNDER RULE
144 WILL NOT BE AVAILABLE UNDER CURRENT LAW UNLESS (I) A PUBLIC TRADING MARKET
THEN EXISTS FOR THE COMMON STOCK OF THE COMPANY, (II) ADEQUATE INFORMATION
CONCERNING THE COMPANY IS THEN AVAILABLE TO THE PUBLIC, AND (III) OTHER TERMS
AND CONDITIONS OF RULE 144 OR ANY EXEMPTION THEREFROM ARE COMPLIED WITH AND THAT
ANY SALE OF THE SHARES MAY BE MADE ONLY IN LIMITED AMOUNTS IN ACCORDANCE WITH
SUCH TERMS AND CONDITIONS.


 


9.                                      NOT AN EMPLOYMENT AGREEMENT.  NEITHER
THE EXECUTION OF THIS AGREEMENT NOR THE ISSUANCE OF THE SHARES HEREUNDER
CONSTITUTE AN AGREEMENT BY THE COMPANY TO EMPLOY OR TO CONTINUE TO EMPLOY THE
PARTICIPANT DURING THE ENTIRE, OR ANY PORTION OF, THE TERM OF THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO ANY PERIOD DURING WHICH ANY SHARES ARE OUTSTANDING.


 


10.                               POWER OF ATTORNEY.  THE COMPANY, ITS
SUCCESSORS AND ASSIGNS, IS HEREBY APPOINTED THE ATTORNEY-IN-FACT, WITH FULL
POWER OF SUBSTITUTION, OF THE PARTICIPANT FOR THE PURPOSE OF CARRYING OUT THE
PROVISIONS OF THIS AGREEMENT AND TAKING ANY ACTION AND EXECUTING ANY INSTRUMENTS
WHICH SUCH ATTORNEY-IN-FACT MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE
PURPOSES HEREOF, WHICH APPOINTMENT AS ATTORNEY-IN-FACT IS IRREVOCABLE AND
COUPLED WITH AN INTEREST.  THE COMPANY, AS ATTORNEY-IN-FACT FOR THE PARTICIPANT,
MAY IN THE NAME AND STEAD OF THE PARTICIPANT, MAKE AND EXECUTE ALL CONVEYANCES,
ASSIGNMENTS AND TRANSFERS OF THE RESTRICTED STOCK, OTHER RS PROPERTY, SHARES AND
PROPERTY PROVIDED FOR HEREIN, AND THE PARTICIPANT HEREBY RATIFIES AND CONFIRMS
THAT WHICH THE COMPANY, AS SAID ATTORNEY-IN-FACT, SHALL DO BY VIRTUE HEREOF. 
NEVERTHELESS, THE PARTICIPANT SHALL, IF SO REQUESTED BY THE COMPANY, EXECUTE AND
DELIVER TO THE COMPANY ALL SUCH INSTRUMENTS AS MAY, IN THE JUDGMENT OF THE
COMPANY, BE ADVISABLE FOR THIS PURPOSE.


 


11.                               MISCELLANEOUS.


 


(A)                                  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, PERSONAL
LEGAL REPRESENTATIVES, SUCCESSORS, TRUSTEES, ADMINISTRATORS, DISTRIBUTEES,
DEVISEES AND LEGATEES.  THE COMPANY MAY ASSIGN TO, AND REQUIRE, ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY OR ANY
AFFILIATE BY WHICH THE PARTICIPANT IS EMPLOYED TO EXPRESSLY ASSUME AND AGREE IN
WRITING TO PERFORM THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE
PARTICIPANT MAY NOT ASSIGN THIS AGREEMENT OTHER THAN WITH RESPECT TO SHARES
TRANSFERRED IN COMPLIANCE WITH THE TERMS HEREOF.


 


(B)                                 THIS AWARD OF RESTRICTED STOCK SHALL NOT
AFFECT IN ANY WAY THE RIGHT OR POWER OF THE BOARD OF DIRECTORS (“BOARD”) OR
STOCKHOLDERS OF THE COMPANY TO MAKE OR AUTHORIZE

 

4

--------------------------------------------------------------------------------


 


AN ADJUSTMENT, RECAPITALIZATION OR OTHER CHANGE IN THE CAPITAL STRUCTURE OR THE
BUSINESS OF THE COMPANY, ANY MERGER OR CONSOLIDATION OF THE COMPANY OR
SUBSIDIARIES, ANY ISSUE OF BONDS, DEBENTURES, PREFERRED OR PRIOR PREFERENCE
STOCK AHEAD OF OR AFFECTING THE COMMON STOCK, THE DISSOLUTION OR LIQUIDATION OF
THE COMPANY, ANY SALE OR TRANSFER OF ALL OR PART OF ITS ASSETS OR BUSINESS OR
ANY OTHER CORPORATE ACT OR PROCEEDING.

 


(C)                                  THE PARTICIPANT AGREES THAT THE AWARD OF
THE RESTRICTED STOCK HEREUNDER IS SPECIAL INCENTIVE COMPENSATION AND THAT IT,
ANY DIVIDENDS PAID THEREON (EVEN IF TREATED AS COMPENSATION FOR TAX PURPOSES)
AND ANY OTHER RS PROPERTY WILL NOT BE TAKEN INTO ACCOUNT AS “SALARY” OR
“COMPENSATION” OR “BONUS” IN DETERMINING THE AMOUNT OF ANY PAYMENT UNDER ANY
PENSION, RETIREMENT OR PROFIT-SHARING PLAN OF THE COMPANY OR ANY LIFE INSURANCE,
DISABILITY OR OTHER BENEFIT PLAN OF THE COMPANY.


 


(D)                                 NO MODIFICATION OR WAIVER OF ANY OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN WRITING AND SIGNED BY
THE PARTY AGAINST WHOM IT IS SOUGHT TO BE ENFORCED.


 


(E)                                  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE CONTRACT.


 


(F)                                    THE FAILURE OF ANY PARTY HERETO AT ANY
TIME TO REQUIRE PERFORMANCE BY ANOTHER PARTY OF ANY PROVISION OF THIS AGREEMENT
SHALL NOT AFFECT THE RIGHT OF SUCH PARTY TO REQUIRE PERFORMANCE OF THAT
PROVISION, AND ANY WAIVER BY ANY PARTY OF ANY BREACH OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY CONTINUING OR SUCCEEDING
BREACH OF SUCH PROVISION, A WAIVER OF THE PROVISION ITSELF, OR A WAIVER OF ANY
RIGHT UNDER THIS AGREEMENT.


 


(G)                                 THE HEADINGS OF THE SECTIONS OF THIS
AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL IN NO
WAY RESTRICT OR MODIFY ANY OF THE TERMS OR PROVISIONS HEREOF.


 


(H)                                 ALL NOTICES, CONSENTS, REQUESTS, APPROVALS,
INSTRUCTIONS AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING
AND VALIDLY GIVEN OR MADE WHEN DELIVERED, OR ON THE SECOND SUCCEEDING BUSINESS
DAY AFTER BEING MAILED BY REGISTERED OR CERTIFIED MAIL, WHICHEVER IS EARLIER, TO
THE PERSONS ENTITLED OR REQUIRED TO RECEIVE THE SAME, AT THE ADDRESSES SET FORTH
ON THE COVER PAGE OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY DESIGNATE BY LIKE
NOTICE.  NOTICES TO THE COMPANY SHALL BE ADDRESSED TO ITS SECRETARY.


 


(I)                                     THIS AGREEMENT SHALL BE CONSTRUED,
INTERPRETED AND GOVERNED AND THE LEGAL RELATIONSHIPS OF THE PARTIES DETERMINED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE
TO RULES RELATING TO CONFLICTS OF LAW.


 


(J)                                     BY EXECUTING THIS AGREEMENT WITHIN 60
DAYS AFTER THE DAY AND YEAR FIRST WRITTEN ABOVE, THE AWARD OF RESTRICTED STOCK
SHALL BE ACCEPTED BY THE PARTICIPANT WITHIN THE TIME PERIOD REQUIRED UNDER
SECTION 8.3(B) OF THE PLAN.


 


12.                               PROVISIONS OF PLAN CONTROL.  THIS AGREEMENT IS
SUBJECT TO ALL THE TERMS, CONDITIONS AND PROVISIONS OF THE PLAN, INCLUDING,
WITHOUT LIMITATION, THE AMENDMENT PROVISIONS THEREOF, AND TO SUCH RULES,
REGULATIONS AND INTERPRETATIONS RELATING TO THE PLAN AS MAY BE ADOPTED BY THE
BOARD OR A COMMITTEE OF THE BOARD AND AS MAY BE IN EFFECT FROM TIME TO TIME. 
THE PLAN IS INCORPORATED HEREIN BY REFERENCE.  A COPY OF THE PLAN HAS BEEN
DELIVERED TO THE PARTICIPANT.  IF

 

5

--------------------------------------------------------------------------------


 


AND TO THE EXTENT THAT THIS AGREEMENT CONFLICTS OR IS INCONSISTENT WITH THE
TERMS, CONDITIONS AND PROVISIONS OF THE PLAN, THE PLAN SHALL CONTROL, AND THIS
AGREEMENT SHALL BE DEEMED TO BE MODIFIED ACCORDINGLY.  UNLESS OTHERWISE
INDICATED, ANY CAPITALIZED TERM USED BUT NOT DEFINED HEREIN SHALL HAVE THE
MEANING ASCRIBED TO SUCH TERM IN THE PLAN.  THIS AGREEMENT CONTAINS THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF (OTHER
THAN ANY OTHER DOCUMENTS EXPRESSLY CONTEMPLATED HEREIN OR IN THE PLAN) AND
SUPERSEDES ANY PRIOR AGREEMENTS BETWEEN THE COMPANY AND THE PARTICIPANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF.

 

6

--------------------------------------------------------------------------------

 